Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

                This Restricted Stock Agreement (this “Agreement”) is made and
entered into as of the        day of                     ,                by and
between LKQ Corporation, a Delaware corporation (the “Company”), and
                               (the “Key Person”).

 

Recitals

 

                The Board of Directors of the Company is of the opinion that the
interests of the Company will be advanced by encouraging certain persons
affiliated with the Company, upon whose judgment, initiative and efforts the
Company is largely dependent for the successful conduct of the Company’s
business, to acquire or increase their proprietary interest in the Company, thus
providing them with a more direct stake in its welfare and assuring a closer
identification of their interests with those of the Company.

 

                The Board of Directors of the Company is of the opinion that the
Key Person is such a person.

 

                The Company desires to grant shares of restricted stock to the
Key Person, and the Key Person desires to accept such grant, all on the terms
and subject to the conditions set forth in this Agreement and set forth in the
Company’s 1998 Equity Incentive Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).

 

Covenants

 

                NOW, THEREFORE, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants to the Key
Person and the Key Person hereby accepts from the Company              shares of
common stock of the Company, on the terms and subject to the conditions set
forth herein and in the Plan (the “Restricted Shares”).

 

2.             Representation of the Key Person.  The Key Person hereby
represents and warrants that the Key Person has been provided a copy of the Plan
and is accepting the Restricted Shares with full knowledge of and subject to the
restrictions contained in this Agreement and the Plan.

 

3.             Restricted Period.  Each of the Restricted Shares shall be
subject to the restrictions on transfer set forth in Section 4 below and shall
be subject to forfeiture pursuant to Section 5 below during the period that such
Restricted Share is not vested (the “Restricted Period”).  The Restricted Shares
shall vest in the following amounts and on the following dates:
                                                                                                        .

 

4.             Non-Transferability of Restricted Shares. Except as expressly
provided in the Plan or this Agreement, prior to the expiration of the
Restricted Period described in Section 3 with respect to a Restricted Share,
such Restricted Share may not be sold, assigned, transferred, pledged or
otherwise disposed of, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process, except by will or
the laws of descent and distribution.  Any attempted sale, assignment, transfer,
pledge or other disposition of any Restricted Share subject to any applicable
portion of the Restricted Period shall be null and void and without effect. 
Notwithstanding the expiration of the applicable portion of the Restricted
Period, the vested portion of the Restricted Shares shall be transferred only
pursuant to an effective registration statement under applicable federal and
state securities laws or an applicable exemption from registration under such
laws.

 

5.             Forfeiture.  Upon the Key Person’s voluntary termination of
employment with the Company or any of its affiliates, or upon the termination of
the Key Person’s employment with the Company or any of its affiliates for
“Cause” (as defined in the Plan), which event occurs, in either case, on a date
prior to the expiration of any applicable portion of the Restricted Period
described in Section 3, any non-vested Restricted Shares (determined in
accordance with Section 3) shall be forfeited by the Key Person to the Company
without any consideration therefor.  The Key Person’s employment shall not be
considered terminated in the event the Key Person is transferred to, and becomes
an employee of, a subsidiary of the Company.

 

6.             Taxes.  The Key Person is responsible for taxes due upon the
expiration of any portion of the Restricted Period and on any gain upon transfer
of the Restricted Shares.  The Key Person acknowledges receipt of a section
83(b) election form and will consult with the Company regarding the information
to be provided on such form if the Key Person elects to file such form.  The Key
Person acknowledges that the Section 83(b) election form must be filed with the
Internal Revenue Service within 30 days of the date hereof.

 

7.             Rights as a Stockholder.  The Company will retain the certificate
or certificates representing the Restricted Shares in the Company’s possession
until such time as all restrictions applicable to such Restricted Shares have
lapsed.  The Company shall hold in escrow all dividends, if any, that are paid
with respect to the Restricted Shares until all restrictions on such shares have
lapsed.  The Key Person shall have the right to vote the Restricted Shares
during the Restricted Period.

 

 

 

--------------------------------------------------------------------------------


 

8.             Notices.  Any notices required or permitted hereunder shall be
deemed given only when delivered personally or when deposited in the United
States Post Office as certified mail, postage prepaid, addressed, as
appropriate, if to the Key Person, at the address set forth below or such other
address as the Key Person may designate in writing to the Company, and, if to
the Company, at 120 North LaSalle Street, Suite 3300, Chicago, Illinois 60602,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Key Person.

 

9.             Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

10.           Amendment or Termination.  This Agreement may not be amended or
terminated unless such amendment or termination is in writing and duly executed
by each of the parties hereto.

 

11.           Benefit and Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
the Key Person and the Key Person’s executors, administrators, personal
representatives and heirs.  In the event that any part of this Agreement shall
be held to be invalid or unenforceable, the remaining parts hereof shall
nevertheless continue to be valid and enforceable as though the invalid portions
were not a part hereof.

 

12.           Entire Agreement.  This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, discussions and understandings relating to
such subject matter.

 

13.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Illinois, without
giving effect to principles and provisions thereof relating to conflict or
choice of laws.

 

14.           Incorporation of Terms of Plan.  The terms of the Plan are
incorporated herein by reference and the Key Person’s rights hereunder are
subject to such terms to the extent they are inconsistent with or in addition to
the terms set forth herein, and the Key Person hereby agrees to comply with all
requirements of the Plan.

 

15.           Legend.  The Company’s Secretary shall, or shall instruct the
Company’s transfer agent to, provide stop transfer instructions in the Company’s
stock records to prevent any transfer of the Restricted Shares for any purpose
until the stock is vested.  Any certificate representing the Restricted Shares
shall, until all restrictions lapse and new certificates are issued, bear the
following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BY AND BETWEEN THE COMPANY AND THE HOLDER OF THE
SECURITIES.  PRIOR TO VESTING, THE SECURITIES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES.  A COPY OF THE ABOVE- REFERENCED
AGREEMENT IS ON FILE AT THE OFFICES OF THE COMPANY, 120 NORTH LASALLE STREET,
SUITE 3300, CHICAGO, ILLINOIS 60602.

 

16.           Non-Competition and Confidentiality.  (a) Notwithstanding any
provision to the contrary set forth elsewhere herein, the Restricted Shares or
any gain realized by the Key Person upon the sale of the Restricted Shares shall
be forfeited by the Key Person to the Company without any consideration
therefor, if the Key Person is not in compliance, at any time during the period
commencing on the date of this Agreement and ending one year after the date that
all of the Restricted Shares have become vested, with all applicable provisions
of the Plan and with the following conditions:

 

                                                                (i)           
the Key Person shall not directly or indirectly (1) be employed by, engage or
have any interest in any business which is or becomes competitive with the
Company or is or becomes otherwise prejudicial to or in conflict with the
interests of the Company or its subsidiaries, (2) induce any customer of the
Company or its subsidiaries to patronize such competitive business or otherwise
request or advise any such customer to withdraw, curtail or cancel any of its
business with the Company or its subsidiaries, or (3) solicit for employment any
person employed by the Company or its subsidiaries; provided, however, that this
restriction shall not prevent the Key Person from acquiring and holding up to
two percent of the outstanding shares of capital stock of any corporation which
is or becomes competitive with the Company or is or becomes otherwise
prejudicial to or in conflict with the interests of the Company if such shares
are available to the general public on a national securities exchange or in the
over-the-counter market; and

 

                                                                (ii)          
the Key Person shall not use or disclose, except for the sole benefit of or with
the written consent of the Company, any confidential information relating to the
business, processes or products of the Company.

 

                (b)           The Company shall notify in writing the Key Person
of any violation by the Key Person of this Section 16.  The forfeiture shall be
effective as of the date of the occurrence of any of the activities set forth in
(a) above.  If the Restricted Shares have been sold, the Key Person shall
promptly pay to the Company the amount of any gain realized upon the sale of the
Restricted Shares.  The Key Person hereby consents to a deduction from any
amounts owed by the Company to the Key Person from time to time

 

 

 

--------------------------------------------------------------------------------


 

(including amounts owed as wages or other compensation, fringe benefits or
vacation pay) to the extent of the amounts owed by the Key Person to the Company
under this Section 16.  Whether or not the Company elects to make any set-off in
whole or in part, the Key Person agrees to timely pay any amounts due under this
Section 16.

 

 

 

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first above written.

 

 

 

LKQ CORPORATION

 

KEY PERSON

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 